Mr. Justice Shepard
delivered the opinion of the Court:
It is not denied by the plaintiff in error that Congress had the power to annul all existing licenses without compensation or rebate to the licensees; but it is denied that the new law has this effect; on the contrary it is claimed that its provisions expressly recognize the existing licenses as valid for their unexpired terms.
*7The repealing clause of the act of March 3, 1893, reads as follows:
“Sec. 21. That this act shall be in lieu of and as a substitute for all existing laws and regulations in the District of Columbia in relation to the sale of distilled and fermented liquors in the said District, and that all laws or parts of laws inconsistent with this act, except such laws as are applicable to the sale of liquor within one mile of the Soldiers’ Home, be, and they are hereby, repealed.”
The language of this clause is peculiar, and renders it apparent that Congress intended this act as a complete substitute for all other laws and regulations upon the subject, and that thereafter all licenses should be taken out and all prosecutions maintained under its provisions alone.
At the same time, it may be said that the general policy of the new law is not different to that of the old; it has not in view the suppression of the sale of liquor, any more than the old; but simply provides more stringent regulations in the interest of law and decency, as well as a considerable increase in the revenue to be derived therefrom.
The new statute makes no provision whatever by its terms with respect to the unexpired licenses issued under the old law, and contains no reference to them unless it may be found in the 17th section, which reads as follows:
“ Sec. 17. That all applicants who have had a license during the preceding year shall apply for a renewal of such license on or before November first of each license year, and shall be permitted to continue business until license shall be granted or refused by the excise board; but in all cases of refusal to grant license such proportion of the license fee as may'have become due shall be deducted and retained from the sum deposited therefor as the time from the first day of November to the date of such refusal bears to the entire license year, and no other person shall be permitted to conduct said business until a license is issued therefor.”
It is contended on behalf of the plaintiff in error that this section refers to the license year as created by the old law *8(which is in force still as to some other occupations), and expressly recognizes the liquor licenses thereunder as continuing in force until November x, 1893.
In the view that we have taken of the case, it is not necessary to decide this question, and this section is only considered in arriving at the intention of Congress as contained in the whole act.
In construing a statute, its subject matter, reason and effect must all be looked to, and if its words, taken literally, bear an unreasonable signification, there may be some deviation from the ordinary sense, unless it be plain that such signification only was intended.
While it is not within the judicial power, by construction, to cure defects which may render laws unjust or even oppressive, if they clearly exist; yet no statute should be so construed as to render it unreasonable, or unjust in its operation, if there be room for construction at all.
Then, in the absence of any expressed intention to abrogate all licenses issued under the old law, and in the light of the subject matter, reason and spirit of the new law, taken in connection also with the ambiguous language of the 17th section and certain expressions in other parts of the act, we cannot find that Congress deliberately intended by the mere repeal of the old law, to destroy all privileges under it, and take from the owners thereof, not only the right to do business under licenses for which they had paid in good faith, but also to confiscate their value for the unexpired term.
If the contrary view should be taken, then we must believe that Congress intended all sales of liquor in the District should cease on March 3, 1893, and not be resumed, under severe penalties, until such time thereafter as the sellers should receive new licenses under this law.
Such intention would possibly not appear so unreasonable if the taking out of new licenses was but a matter of form that could be transacted without delay; but under the new law this process is necessarily attended with delay as well as uncertainty.
*9Moreover, that it is not the intention to suspend sales in the future even, until permanent licenses can be applied for, considered and granted by the excise board is apparent from the 17th section, whereby the holder of a license under the new law may, on or before the day of its expiration, deposit the fee for another year and continue the business lawfully until such time as the board shall have passed upon his application and refused it.
In Ohio it has been held in a case that has not since been questioned so far as we are advised, that the repeal of a liquor license law and its substitution by a prohibitory enactment, without an express abrogation of the unexpired licenses under the repealed law, did not take away the right to sell thereunder until their expiration. Hirn v. State, 1 Ohio St., 15.
This decision did not proceed upon the idea that there was any vested right in the license which the State could not take away, for the court expressly held to the contrary.
To the same effect substantially see Davis v. State, 2 Tex. Ct. App., 425.
The repealing clause of the Ohio act read thus: “All laws or parts of laws licensing the sale of spirituous liquors, which are inconsistent with the provisions of this act, be and the same are hereby repealed.”
Construing this, the court said: “This repealing clause affects nothing but the power to grant licenses in future after the law took effect. It repealed the authority in the law of 1831 to grant any more licenses to retail spirituous liquors but nothing further. There is no language employed expressive of any intention to revoke or annul the unexpired licenses previously granted under it. The license was a privilege, an acquired right, which during its term was not dependent on the continuance of the law under which it had been granted. If a license had been granted and taken out under the act of 1831, on one day and the next day the entire law had been repealed, it could not be claimed that the license to keep a tavern was revoked. The repeal of the *10law would simply take away the authority to grant future licenses. It is clear that the unexpired licenses were not expressly repealed or revoked by the act of 1851”.
We do not wish to be understood by quoting it as adopting in full the language of the Ohio case, for it is a different one to this in a material particular. In that case a radical change of public policy was made, while in this there has been none.
The view we have taken of this case is supported by United Hebrew Association v. Benshimol, 130 Mass., 325, in which it was held that an act repealing the former incorporation act and substituting another for it with many changes in details, did not repeal the charter of a corporation formed under the repealed law. The court concluded that it could not be held the legislature intended to destroy corporations created under the repealed law, when the repealing statute only extended the provisions of the old, and perfected its details without changing its general policy.
In the application of the case it must be borne in mind that the charters taken out under the repealed law were not contracts beyond the power of the State to annul, because the law contained an express reservation of power in the State, to alter, annul, or abolish at its pleasure, all charters granted thereunder.
Under such a statute a charter is but a license to do business in a certain way. It can no more be. called a contract, in the legal sense of that term, than a license to sell liquor, or to pursue any other taxable calling, can be so called.
Call it a conditional contract if you will, still there is nothing that can distinguish it, in point of law, from a license to pursue a calling.
If any difference, the license has the stronger claim, because the pursuit of the calling is a thing of common right in the absence of a regulatory statute; while the corporation never could exist without a grant of the franchise.
In view of the importance of the interests involved in this case, and of the able and earnest argument on behalf of the *11District, we deem it proper to review the leading cases that have been relied on to support the judgment of the court below:
Moore v. Indianapolis, 120 Ind., 483. This case is not in point, because the repealing ordinance therein contained made express provision for taking up the old licenses and crediting the sums due for the unexpired terms upon the new. The case, therefore, is authority only for the proposition, now scarcely denied anywhere, that a license to carry on a business is not a contract which it is beyond the power of the State to annul.
The same may be said of Met. Board of Excise v. Barrie, 34 N. Y., 657, for in it also there was no question but that the new law was intended to abolish all licenses under the one that was repealed.
In the case of Pleuler v. State, 11 Neb., 547, the court did not decide that the license issued under the repealed law could not remain in force without an express declaration to the contrary in the repealing act. The language of the statute is not set out in the report of the case, but in holding that the new law did repeal the former licenses the court said: “We do find in the body of the new law satisfactory evidence of such intention.”
We are of the opinion that the court below erred in excluding the license when offered in evidence, and that the judgment should be reversed, and the cause remanded for new trial.

Reversed.